Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 1 of 44 PageID: 194




                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY

 IN RE LIPITOR ANTITRUST                        MDL No. 2332
 LITIGATION
                                                Master Docket No.: 3:12-cv-2389
                                                (PGS/DEA)

 THIS DOCUMENT RELATES TO:
 MSP Recovery Claims, Series, LLC, et al.
 v. Pfizer Inc., et al.

 Civil Action No. 3:18-cv-14414-PGS-DEA



    BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS MSP
              PLAINTIFFS’ CLASS ACTION COMPLAINT
                 PURSUANT TO FED. R. CIV. P. 12(B)

  Arnold B. Calmann (abc@saiber.com)        Jay P. Lefkowitz, P.C.
  Jeffrey Soos (js@saiber.com)              (lefkowitz@kirkland.com)
  Katherine A. Escanlar                     KIRKLAND & ELLIS LLP
  (kae@saiber.com)                          601 Lexington Avenue
  SAIBER LLC                                New York, NY 10022
  One Gateway Center                        (212) 446-4800
  10th Floor, Suite 1000
  Newark, New Jersey 07102-5311          Karen N. Walker, P.C.
  T: (973) 622-3333                      (kwalker@kirkland.com)
  F: (973) 286-2465                      Jonathan D. Janow
                                         (jonathan.janow@kirkland.com)
  Attorneys for Defendants Ranbaxy Inc., KIRKLAND & ELLIS LLP
  Ranbaxy Laboratories Limited, and      655 Fifteenth Street, N.W.
  Ranbaxy Pharmaceuticals, Inc.          Washington, D.C. 20005
                                         (202) 879-5000
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 2 of 44 PageID: 195



  Liza M. Walsh                         Dimitrios T. Drivas
  Eleonore Ofosu-Antwi                  Robert A. Milne
  WALSH PIZZI O’REILLY                  Raj Gandesha
  FALANGA LLP                           Bryan Gant
  One Riverfront Plaza                  Sheryn George
  1037 Raymond Blvd, Suite 600          WHITE & CASE LLP
  Newark, NJ 07102                      1221 Avenue of the Americas
  Telephone: (973) 757-1100             New York, NY 10020
  Facsimile: (973) 757-1090             Telephone: (212) 819-8200
                                        Facsimile: (212) 354-8113

  Attorneys for Defendants              John F. Baughman
  Pfizer Inc., Pfizer Manufacturing     Yahonnes Cleary
  Limited, Pfizer Ireland               Farrah R. Berse
  Pharmaceuticals, Warner-Lambert       PAUL, WEISS, RIFKIND,
  Co., and Warner-Lambert Co. LLC       WHARTON & GARRISON LLP
                                        1285 Avenue of the Americas
                                        New York, NY 10019
                                        Telephone: (212) 373-3000
                                        Facsimile: (212) 757-3990
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 3 of 44 PageID: 196




                                         TABLE OF CONTENTS
 INTRODUCTION .....................................................................................................1

 FACTUAL BACKGROUND ....................................................................................4

 LEGAL STANDARD ................................................................................................6

 ARGUMENT .............................................................................................................8

 I.       MSP PLAINTIFFS’ CLAIMS SHOULD BE DISMISSED FOR
          LACK OF ARTICLE III STANDING. ...........................................................8

          A.       MSP Plaintiffs Failed to Allege Facts Sufficient for Article III
                   Standing Because They Do Not Allege Named Plaintiffs Were
                   Injured in Any Specific State and Otherwise Rely on Unalleged
                   Injuries of Undisclosed Assignors or Absent Class Members. .............8

          B.       MSP Plaintiffs Lack Article III Standing Because They Failed
                   to Plead Sufficient Facts to Establish Valid Reassignments. ..............13

                   1.       MSPA Claims 1, LLC ...............................................................18

                   2.       MSP Recovery Claims Series, LLC .........................................20

                   3.       MAO-MSO Recovery II LLC ...................................................21

 II.      MSP PLAINTIFFS’ CLASS CLAIMS SHOULD BE DISMISSED
          WITH PREJUDICE AS TIME-BARRED UNDER THE
          APPLICABLE STATUTES OF LIMITATIONS. ........................................22

 III.     MSP PLAINTIFFS’ COMPLAINT IS DEFICIENT FOR THE SAME
          REASONS ADDRESSED IN THIS COURT’S DECISION ON
          DEFENDANTS’ 12(C) MOTION. ...............................................................26

 CONCLUSION ........................................................................................................28
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 4 of 44 PageID: 197




                                      TABLE OF AUTHORITIES

 Cases
 Am. Pipe & Constr. Co. v. Utah,
  414 U.S. 538 (1974) ..............................................................................................24

 Anspach ex rel. Anspach v. City of Phila., Dept. of Pub. Health,
  503 F.3d 256 (3d Cir. 2007) .................................................................................7

 Bell Atl. Corp. v. Twombly,
  550 U.S. 544 (2007) ................................................................................................7

 China Agritech, Inc. v. Resh,
  138 S. Ct. 1800 (2018) ............................................................................... 3, 23, 24

 Constitution Party of Pa. v. Aichele,
  757 F.3d 347 (3d Cir. 2014) .................................................................................13

 Crown, Cork & Seal Co., Inc. v. Parker,
  462 U.S. 345 (1983) ..............................................................................................24

 ERI Max Entm’t, Inc. v. Streisand,
  690 A.2d 1351 (R.I. 1997) ....................................................................................25

 Fritzky v. Aetna Health, Inc.,
  No. 08-5673 (WJM), 2010 WL 1186226 (D.N.J. Mar. 24, 2010) .......................27

 FW/PBS, Inc. v. City of Dallas,
  493 U.S. 215 (1990) ................................................................................................7

 Gould Elecs. Inc. v. United States,
  220 F.3d 169 (3d Cir. 2000). ................................................................................13

 In re Brooms,
   447 B.R. 258 (9th Cir. 2011) ................................................................................16

 In re Burlington Coat Factory Sec. Litig.,
   114 F.3d 1410 (3d Cir. 1997) ...............................................................................13

 In re Continental Airlines, Inc.,
   279 F.3d 226 (3d Cir. 2002) .................................................................................27
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 5 of 44 PageID: 198




 In re Ditropan XL Antirust Litig.,
   529 F. Supp. 2d 1098 (N.D. Cal. 2007) .............................................................10

 In re Effexor XR Antitrust Litig.,
   337 F. Supp. 3d 435 (D.N.J. 2018) ......................................................................9

 In re Flonase Antitrust Litig.,
   610 F. Supp. 2d 409 (E.D. Pa. 2009) .................................................................10

 In re Schering Plough Corp. Intron/Temodar Consumer Class Action,
   678 F.3d 235 (3d Cir. 2012) ...................................................................................7

 In re Terazosin Hydrochloride Antitrust Litig.,
   160 F. Supp. 2d 1365 (S.D. Fla. 2001) ..............................................................10

 In re TFT-LCD (Flat Panel) Antitrust Litig.,
   586 F. Supp. 2d 1109 (N.D. Cal. 2008) ................................................................25

 In re Wellbutrin XL Antitrust Litig.,
   260 F.R.D. 143 (E.D. Pa. 2009) ................................................................ 2, 9, 11

 Kaiser Found. v. Abbott Labs.,
  No. CV 02-2443-JFW (FMOx), 2009 WL 3877513 (C.D. Cal. Oct. 8, 2009) ....23

 Lewis v. Casey,
  518 U.S. 343 (1996) ..............................................................................................9

 Lujan v. Defs. of Wildlife,
  504 U.S. 555 (1992) ................................................................................................7

 MAO-MSO Recovery II, LLC v. Am. Family Mut. Ins. Co.,
  No. 17-CV-175-jdp, 2018 WL 835160 (W.D. Wis. Feb. 12, 2018).....................15

 MAO-MSO Recovery II, LLC v. Farmers Ins. Exch.,
  Nos. 17-cv-02522-CAS(PLAx), 17-cv-02559-CAS(PLAx) 2017 WL 5634097
  (C.D. Cal. Nov. 20, 2017) .....................................................................................16

 MAO-MSO Recovery II, LLC v. Mercury Gen.,
  Nos. 17-02525-AB (AJWx), 17-02557-AB (AJWx), 2018 WL 3357493 (C.D.
  Cal. May 23, 2018) ........................................................................................ 20, 21
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 6 of 44 PageID: 199



 MAO-MSO Recovery II, LLC v. Mercury Gen.,
  Nos. CV 17-02525 (AJWx), CV 17-2557-AB (FFMX), 2017 WL 5086293 (C.D.
  Cal. Nov. 2, 2017) ............................................................................................ 3, 16

 MAO-MSO Recovery II, LLC v. USAA Cas. Ins. Co.,
  No. 17-20946-CIV-LENARD/O’SULLIVAN, 2018 WL 295527 (S.D. Fla. Jan.
  3, 2018) ............................................................................................................ 3, 15

 MSPA Claims 1, LLC v. Liberty Mut. Fire Ins. Co.,
  322 F. Supp. 3d 1273 (S.D. Fla. 2018),
  appeal filed, No. 18-13312 (11th Cir. Aug. 6, 2018) .................................... 18, 19

 MSPA Claims 1, LLC v. United Auto. Ins. Co.,
  204 F. Supp. 3d 1342 (S.D. Fla. 2016) .................................................................19

 NJSR Surgical Ctr., L.L.C. v. Horizon Blue Cross Blue Shield of N.J., Inc.,
  979 F. Supp. 2d 513 (D.N.J. 2013) .......................................................................14

 Spinedex Physical Therapy USA Inc. v. United Healthcare of Ariz., Inc.,
   770 F.3d 1282 (9th Cir. 2014) ..............................................................................14

 Vt. Agency of Nat. Res. v. United States ex rel. Stevens,
   529 U.S. 765 (2000) ..............................................................................................14

 Warth v. Seldin,
  422 U.S. 490 (1975) ..............................................................................................14

 Winer Family Tr. v. Queen,
  503 F.3d 319 (3d Cir. 2007) .................................................................................9

 Zimmerman v. HBO Affiliate Grp.,
   834 F.2d 1163 (3d Cir. 1987) ................................................................................7

 Statutes
 9 R. I. Gen. Laws § 9-1-13(a) ..................................................................................25

 9 R.I. Gen. Laws § 6-13.1-5.2(a) .............................................................................25

 Rules
 Fed. R. Civ. P. 12(b)(1)..............................................................................................6
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 7 of 44 PageID: 200




                                  INTRODUCTION

        Having waited seven years after Ranbaxy launched its generic Lipitor product

 and as many since the end-payor plaintiffs brought their proposed class action

 complaints in this matter, serial litigants1 MSP Recovery Claims, Series, LLC,

 MSPA Claims 1, LLC, and MAO-MSO Recovery II, LLC (“MSP Plaintiffs”) now

 purport to assert their own identical proposed end-payor class action based on vague

 and deficient references to largely undisclosed claims assignments from healthcare

 organizations. But despite their dilatory “copy and paste” approach, MSP Plaintiffs

 have failed to carry their fundamental burden to plead facts sufficient to establish

 their ability to bring these claims both individually and on behalf of a proposed end-

 payor class.

        First, MSP Plaintiffs have failed to allege facts sufficient to establish that the

 three named plaintiffs (and the three specific purported assignors they do ultimately

 reference in an appendix)—let alone the undisclosed assignors or absent class

 members they also purport to represent—have suffered injury in any specific state

 through alleged purchases or reimbursements. In short, despite asserting claims

 under the laws of twenty-eight states and the District of Columbia and making vague

 allegations of nationwide Lipitor “purchases” by undisclosed “numerous”


    1
      See infra Section I.B. (discussing numerous cases brought by these same
 named plaintiffs that were dismissed for lack of standing).
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 8 of 44 PageID: 201



 “assignors,” MSP Plaintiffs do not allege a single specific purchase in a specific state

 by a specific assignor, including the three purported assignors referenced in an

 appendix. As this Court has already held and numerous courts around the country

 have confirmed, such bare pleading is simply insufficient as a matter of law to confer

 standing to bring state-specific claims. Aug. 21, 2018 Mem. & Order, (ECF No.

 813) ( “Lipitor 12(c) Order”) at 34 (dismissing Utah claim because “there must

 be at least one named plaintiff who is a Utah citizen or resident in order to

 establish standing for the putative class” in that state); In re Wellbutrin XL

 Antitrust Litig., 260 F.R.D. 143, 149 (E.D. Pa. 2009) (“[P]laintiffs have standing

 to assert claims only under the laws of those states where the plaintiffs are

 located or their members reside. The Court will dismiss those claims arising

 under all other states.”). MSP Plaintiffs’ failure to allege any connection between

 a named plaintiff (or their named assignor) and injury suffered in any specific states

 means that MSP Plaintiffs’ complaint should be dismissed in its entirety for failure

 to establish Article III standing.

       Second, MSP Plaintiffs failed to plead facts sufficient to show that they have

 a valid assignment that would provide Article III standing for any of the three named

 plaintiffs. Indeed, MSP Plaintiffs disclose only limited facts in an appendix about

 three so-called “representative” assignors, which purportedly assigned their claims

 not directly to the MSP Plaintiffs, but as a two-step through an intermediary. But as


                                            2
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 9 of 44 PageID: 202



 other courts have recently concluded with respect to these same plaintiffs, MSP

 Plaintiffs have failed to allege sufficient facts that would support a finding that the

 claimed re-assignments were valid. See MAO-MSO Recovery II, LLC v. Mercury

 Gen., Nos. CV 17-02525 (AJWx), CV 17-2557-AB (FFMX), 2017 WL 5086293, at

 *4 (C.D. Cal. Nov. 2, 2017) (dismissing MAO-MSO Recovery II, LLC’s claims

 because they failed to plead any details about the assignment other than a legal

 conclusion that a valid assignment existed); MAO-MSO Recovery II, LLC v. USAA

 Cas. Ins. Co., No. 17-20946-CIV-LENARD/O’SULLIVAN, 2018 WL 295527, at

 *4 (S.D. Fla. Jan. 3, 2018) (same). Without more, the Complaint only provides legal

 conclusions regarding assignment validity, which is insufficient to establish Article

 III standing.

       Third, MSP Plaintiffs’ claims are time-barred because MSP Plaintiffs waited

 at least seven years after the statutes of limitations began to run to file this proposed

 successive end-payor class action. As the Supreme Court’s recent decision in China

 Agritech, Inc. v. Resh makes clear, MSP Plaintiffs’ class claims are not saved by

 American Pipe tolling, and MSP Plaintiffs’ class action claims should be dismissed

 with prejudice. 138 S. Ct. 1800, 1806 (2018) (“American Pipe does not permit a

 plaintiff who waits out the statute of limitations to piggyback on an earlier, timely

 filed class action. The ‘efficiency and economy of litigation’ that support tolling of

 individual claims, American Pipe, 414 U.S.[] [538,] 553 [(1974)], do not support


                                            3
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 10 of 44 PageID: 203



  maintenance of untimely successive class actions; any additional class filings should

  be made early on, soon after the commencement of the first action seeking class

  certification.”).

         Finally, this Court previously dismissed certain of the identical deficient

  claims alleged in the existing End-Payor Plaintiffs’ (“EPPs”) Second Amended

  Complaint. Given that MSP Plaintiffs copied the EPP Second Amended Complaint

  nearly verbatim with these deficiencies intact, this Court should dismiss MSP

  Plaintiffs’ claims to the extent that they suffer from the same infirmities the Court

  found in the EPP Second Amended Complaint.

                            FACTUAL BACKGROUND

         Named plaintiffs MSP Recovery Claims, Series, LLC, MSPA Claims 1, LLC,

  and MAO-MSO Recovery II, LLC filed a complaint against Pfizer (including Pfizer

  Inc., Pfizer Ireland Pharmaceuticals, and Warner-Lambert Company) and Ranbaxy

  (including Ranbaxy Laboratories Limited, Ranbaxy Inc.,               and Ranbaxy

  Pharmaceuticals, Inc.)2 in the United States District Court for the Southern District

  of Florida on September 13, 2018. Compl., MSP Recovery Claims, Series, LLC v.

  Pfizer Inc., 1:18-cv-23767-UU (ECF No. 1) (hereinafter “Compl.”). The Judicial

  Panel on Multidistrict Litigation thereafter transferred the action to this Court on




     2
         Pfizer and Ranbaxy are collectively referred to herein as “Defendants.”

                                           4
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 11 of 44 PageID: 204



  September 26, 2018 as part of In re Lipitor Antitrust Litigation, MDL No. 2332.

  Conditional Transfer Order (CTO-7) (ECF No. 821.)

        The three named plaintiffs are serial litigants purporting to bring claims on

  behalf of “multiple” assignors, who are purportedly various organizations that

  provide health benefits to Medicare subscribers or provide administrative and

  management functions to healthcare providers. Compl. ¶ 27. But although the

  Complaint references “numerous” assignments several times, MSP Plaintiffs only

  refer to the existence of three so-called “representative claim assignments” in an

  appendix to the Complaint. Id. ¶ 27 n.4 & App. MSP Plaintiffs bring their

  Complaint as a successive proposed class action essentially identical to that of the

  longstanding proposed End-Payor Class, see Jan. 12, 2018 End-Payor Pls.’ Second

  Am. Consolidated Compl. & Jury Demand (ECF No. 700) (hereinafter “EPPs 2d

  Am. Compl.”), purporting to represent a nationwide class of end-payors for Lipitor

  under the antitrust laws of twenty-eight states and the District of Columbia and the

  unfair and deceptive trade practices laws of seventeen states. Compl. ¶¶ 24–26.

        Even though MSP Plaintiffs’ Complaint is almost identical to EPPs’ Second

  Amended Complaint, MSP Plaintiffs—unlike the EPPs, who alleged that specific

  named plaintiffs made purchases in specific claimed states—do not include any

  allegations as to the states where their three assignors purchased or reimbursed

  Lipitor. Rather, MSP Plaintiffs make the broad assertion that their Assignors, both


                                           5
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 12 of 44 PageID: 205



  disclosed and undisclosed, “have been paying millions of dollars to purchase Lipitor

  at supracompetitive prices in every state in the United States.” Id. ¶ 29 (emphasis

  added). Elsewhere in the complaint, MSP Plaintiffs claim that unnamed “members

  of the class” purchased Lipitor in various jurisdictions. See id. ¶ 499 (alleging injury

  “with respect to purchases of Lipitor and AB-rated bioequivalents in [State] by

  members of the Class”) (emphasis added); id. ¶ 515 (same); id. ¶ 534 (same); id. ¶

  538 (alleging injury because “Plaintiffs’ Assignors and class members were deprived

  of the opportunity to purchase a less expensive AB-rated bioequivalents and forced

  to pay higher prices”) (emphasis added). Nowhere in MSP Plaintiffs’ Complaint do

  they allege facts as to where their assignors are located, where they do business, or

  in which specific states they were purportedly harmed.

                                 LEGAL STANDARD

        This motion is brought under Federal Rule of Civil Procedure 12(b)(1) for

  lack of subject matter jurisdiction and under Rule 12(b)(6) for failure to state a claim

  upon which relief can be granted. To survive a 12(b)(1) motion, plaintiffs must

  demonstrate that they have Article III standing by showing: (1) that the plaintiff has

  “suffered an injury in fact—an invasion of a legally protected interest which is (a)

  concrete and particularized, . . . and (b) actual or imminent, not conjectural or

  hypothetical;” (2) that the injury was caused by, or is “fairly . . . trace[able] to the

  challenged action of the defendant;” and (3) that it is “likely, as opposed to merely


                                             6
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 13 of 44 PageID: 206



  speculative, that the injury will be redressed by a favorable decision.” Lujan v. Defs.

  of Wildlife, 504 U.S. 555, 560–61 (1992) (quotations and citations omitted).

  Moreover, a named plaintiff must have standing with respect to each claim that he

  seeks to bring as class representative. Zimmerman v. HBO Affiliate Grp., 834 F.2d

  1163, 1169 (3d Cir. 1987) (“It is well settled that to be a class representative on a

  particular claim, the plaintiff must himself have a cause of action on that

  claim.”). The Third Circuit applies the same standard of review to evaluate whether

  a plaintiff has adequately pleaded standing as that applied to a Rule 12(b)(6) motion.

  In re Schering Plough Corp. Intron/Temodar Consumer Class Action, 678 F.3d 235,

  243 (3d Cir. 2012).

        To survive a Rule 12(b)(6) motion (and by extension, a 12(b)(1) motion), the

  complaint must contain “enough facts to state a claim to relief that is plausible on its

  face,” rather than merely “conceivable.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

  570 (2007). Further, a court need not credit “legal conclusions masquerading as

  factual allegations.” Anspach ex rel. Anspach v. City of Phila., Dept. of Pub.

  Health, 503 F.3d 256, 260 (3d Cir. 2007) (citation omitted); see also FW/PBS,

  Inc. v. City of Dallas, 493 U.S. 215, 231 (1990) (“[S]tanding cannot be inferred

  argumentatively from averments in the pleadings,” but rather it is the plaintiff's

  burden “clearly to allege facts demonstrating that he is a proper party to invoke

  judicial resolution of the dispute.”) (internal quotations and citations omitted).


                                             7
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 14 of 44 PageID: 207




                                         ARGUMENT

  I.    MSP PLAINTIFFS’ CLAIMS SHOULD BE DISMISSED FOR LACK
        OF ARTICLE III STANDING.

        A.     MSP Plaintiffs Failed to Allege Facts Sufficient for Article III
               Standing Because They Do Not Allege Named Plaintiffs Were
               Injured in Any Specific State and Otherwise Rely on Unalleged
               Injuries of Undisclosed Assignors or Absent Class Members.
        MSP Plaintiffs bring claims under the laws of twenty-eight states and the

  District of Columbia, but they have failed to allege any specific injury by their three

  disclosed assignors in any of these jurisdictions. Instead, MSP Plaintiffs plead mere

  legal conclusions that absent class members or undisclosed assignors were injured

  in these various jurisdictions. This is insufficient for Article III standing. As this

  Court previously decided for other plaintiffs in this case, and as numerous other

  courts hold, there must be at least one named plaintiff in each specific state in order

  to establish standing for the putative class in that state. MSP Plaintiffs’ Complaint

  pleads no facts whatsoever concerning where their assignors are located, where they

  do business, or where they purchased or reimbursed for the price of Lipitor. MSP

  Plaintiffs’ claims should be dismissed in their entirety for failure to plead facts

  sufficient for Article III standing.

        As an initial matter, MSP Plaintiffs can only obtain standing, if at all, on the

  purported injuries of the disclosed assignors, not on behalf of absent class members

  or undisclosed assignors.      For Article III standing in a class action, “named

  plaintiffs who represent a class must allege and show that they personally have
                                            8
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 15 of 44 PageID: 208



  been injured, not that injury has been suffered by other, unidentified members

  of the class to which they belong and which they purport to represent.” Lewis v.

  Casey, 518 U.S. 343, 357 (1996) (internal quotations omitted). MSP Plaintiffs

  cannot do an end run around Article III’s requirements by relying on unnamed class

  members.3

         In the context of a proposed end-payor class action such as this, plaintiffs

  have standing to assert claims only under the laws of those states where a named

  plaintiff was injured by purchasing or reimbursing the drug at an allegedly

  supracompetitive price or where their named plaintiffs are located. See Lipitor

  12(c) Order at 34 (dismissing Utah claim because “there must be at least one

  named plaintiff who is a Utah citizen or resident in order to establish standing

  for the putative class”); In re Effexor XR Antitrust Litig., 337 F. Supp. 3d 435,

  461 (D.N.J. 2018) (hereinafter “Effexor 12(c) Order”) (same); see also

  Wellbutrin, 260 F.R.D. at 149 (“[P]laintiffs have standing to assert claims only

  under the laws of those states where the plaintiffs are located or their members



     3
         In the context of a purported class action, a court can and should address
  standing at the outset of the litigation instead of waiting until class certification. See
  Winer Family Tr. v. Queen, 503 F.3d 319, 326 (3d Cir. 2007) (addressing named
  plaintiffs’ standing in a purported class action during review of a motion under
  Rule 12(b)(6)); In re Wellbutrin XL Antitrust Litig., 260 F.R.D. 143, 155 (E.D.
  Pa. 2009) (holding that the court would address the standing of named plaintiffs
  on a motion to dismiss instead of waiting until class certification).

                                              9
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 16 of 44 PageID: 209



  reside. The Court will dismiss those claims arising under all other states.”); In

  re Flonase Antitrust Litig., 610 F. Supp. 2d 409, 415 (E.D. Pa. 2009) (dismissing

  claims except for claims under state law where a named plaintiff resided or

  conducted business); In re Ditropan XL Antirust Litig., 529 F. Supp. 2d 1098,

  1107 (N.D. Cal. 2007) (granting the defendants’ motion to dismiss twenty-four

  state antitrust claims for lack of standing because none of the named plaintiffs

  resided or alleged to have personally purchased Ditropan in any of those twenty-

  four states); In re Terazosin Hydrochloride Antitrust Litig., 160 F. Supp. 2d 1365,

  1371 (S.D. Fla. 2001) (“[P]laintiffs cannot rely on unidentified persons within

  those states to state a claim for relief.”). Failing to allege the basis for injury in

  a specific state requires dismissal as to the claims made under that state’s laws.

        At the pleadings stage, plaintiffs must provide sufficient factual

  allegations that at least one named plaintiff—or in this case, at least one

  disclosed assignor of a named plaintiff—was injured (i.e. purchased or

  reimbursed for the price of Lipitor) in each specific state for which plaintiffs

  bring a claim. This Court’s prior rulings in this litigation and in In re Effexor

  are instructive. In both cases, although the EPPs did allege that specific named

  plaintiffs made purchases or reimbursements in specific states ultimately covering

  the bulk of their claims, see EPP 2d Am. Compl. ¶¶ 24–37, they were unable to do

  so for their claims in the state of Utah. Upon Defendants’ motion, this Court


                                           10
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 17 of 44 PageID: 210



  accordingly dismissed EPPs’ claims under the antitrust laws of Utah because “there

  must be at least one named plaintiff who is a Utah citizen or resident in order to

  establish standing for the putative class.” Lipitor 12(c) Order at 34; see also

  Effexor 12(c) Order at 461 (same).        Likewise, in Wellbutrin, even after the

  plaintiffs amended their complaint to plead facts about several more states in which

  the named plaintiffs were located, or where their members resided, the court there

  dismissed the claims for all other states in which plaintiffs failed to plead that a

  named plaintiff or their member were located in that specific state. 260 F.R.D. at

  149.

         Here, MSP Plaintiffs purport to bring a class action on behalf of certain end-

  payors, Compl. ¶ 477, but unlike the EPPs whom they modeled their complaint after,

  MSP Plaintiffs have entirely failed to include any specific allegations that connect

  named plaintiffs to alleged injuries in the claimed states. In an apparent effort to

  establish standing, MSP Plaintiffs provide some details about three “representative

  claims assignments” of the purportedly “numerous” assignments they have in secret

  reserve.   Id. ¶ 27 & App.       Assuming, arguendo, that these three disclosed

  assignments are valid, but see Section I.B. infra, they are the only basis upon which

  MSP Plaintiffs can establish standing. But MSP Plaintiffs’ appendix only states the

  choice of law for the assignments or where the businesses are incorporated. Compl.

  App. The Complaint is silent as to where these purported assignors are located or


                                           11
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 18 of 44 PageID: 211



  where they do business. Most importantly, the Complaint fails to allege any facts

  regarding any single specific state in which these disclosed assignors purchased or

  reimbursed individuals for Lipitor.

        Instead, MSP Plaintiffs’ few references to purported injury provide legal

  conclusions regarding all of the assignors, both disclosed and undisclosed, or all

  putative class members, both named and absent. MSP Plaintiffs’ only allegations

  regarding purported injuries to their assignors relate to all “Assignors,” defined in

  the first paragraph of the Complaint as encompassing entities both undisclosed and

  disclosed. See id. at 1 (“Plaintiffs’ Assignors” refers to “multiple HMOs, MSOs,

  and IPAs,” and not just the disclosed assignors in the appendix); id. ¶ 29 (“Plaintiffs’

  Assignors have been paying millions of dollars to purchase Lipitor at

  supracompetitive prices in every state in the United States . . . .”). Similarly, any

  reference to purchases in a state are in relation to all members of the purported class,

  with no specific reference to named plaintiffs. See id. ¶ 499 (alleging injury “with

  respect to purchases of Lipitor and AB-rated bioequivalents in [State] by members

  of the Class”) (emphasis added); id. ¶ 515 (same); id. ¶ 534 (same); id. ¶ 538

  (alleging injury because “Plaintiffs’ Assignors and class members were deprived of

  the opportunity to purchase a less expensive AB-rated bioequivalents and forced to

  pay higher prices”) (emphasis added). Nowhere in MSP Plaintiffs’ Complaint do




                                            12
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 19 of 44 PageID: 212



  they allege facts sufficient to show the specific states in which each of the disclosed

  assignors suffered injury.

         Rather than making factual allegations in their Complaint, MSP Plaintiffs rely

  on hollow legal conclusions of injury in an attempt to obtain standing where none

  exists: on the backs of undisclosed assignors and absent class members. This is

  plainly insufficient under governing law, and this Court should dismiss all of MSP

  Plaintiffs’ claims for lack of Article III standing.

         B.    MSP Plaintiffs Lack Article III Standing Because They Failed to
               Plead Sufficient Facts to Establish Valid Reassignments.4

         MSP Plaintiffs purport to bring their claims on behalf of numerous assignors,

  but MSP Plaintiffs only disclose details of three example assignments, one for each

  named plaintiff. The named plaintiffs, however, are twice removed from the original

  assignors: first, the disclosed assignors purportedly assigned their rights to MSP




     4
         Unlike the facial challenge in Section I.A., Defendants here bring a factual
  challenge to MSP Plaintiffs’ standing. A factual challenge “concerns the actual
  failure of a [plaintiff’s] claim to comport [factually] with the jurisdictional
  prerequisites,” Constitution Party of Pennsylvania v. Aichele 757 F.3d 347, 358 (3d
  Cir. 2014) (alterations in original and citation omitted), and permits the district court
  to independently “consider evidence outside the pleadings,” Gould Electronics Inc.
  v. United States, 220 F.3d 169, 176 (3d Cir. 2000). While extrinsic evidence is
  typically not considered during a motion to dismiss, “an exception to the general rule
  is that a document integral or explicitly relied upon in the complaint may be
  considered without converting the motion to dismiss into one for summary
  judgment.” In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir.
  1997) (internal citations and quotations omitted).

                                             13
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 20 of 44 PageID: 213



  Recovery, LLC (“MSP Recovery”), and second, MSP Recovery allegedly assigned

  those same rights to the three named plaintiffs. MSP Plaintiffs, however, have failed

  to allege facts sufficient to establish that this second assignment—from MSP

  Recovery to the three named plaintiffs—was valid in light of the conditions set forth

  in the first assignment from the original assignors to MSP Recovery. Because MSP

  Plaintiffs have failed to establish that they have valid assignments to stand in the

  shoes of the original assignors, this Court should dismiss MSP Plaintiffs’ claims for

  lack of Article III standing.

        Generally, plaintiffs cannot assert claims on behalf of a third party. Warth v.

  Seldin, 422 U.S. 490, 499 (1975). However, “the assignee of a claim has standing

  to assert the injury in fact suffered by the assignor.” Vt. Agency of Nat. Res. v. United

  States ex rel. Stevens, 529 U.S. 765, 773 (2000). Thus, “the assignee stands in the

  shoes of the assignor, and, if the assignment is valid, has standing to assert whatever

  rights the assignor possessed.” Spinedex Physical Therapy USA Inc. v. United

  Healthcare of Ariz., Inc., 770 F.3d 1282, 1291 (9th Cir. 2014).

        The Third Circuit has not established the minimum requirements for pleading

  a valid assignment. NJSR Surgical Ctr., L.L.C. v. Horizon Blue Cross Blue Shield

  of N.J., Inc., 979 F. Supp. 2d 513, 522 (D.N.J. 2013). However, several district

  courts have evaluated this exact issue in matters brought by some of the same named

  plaintiffs as in this case. These courts have concluded that simply pleading the


                                             14
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 21 of 44 PageID: 214



  existence of valid assignments is a legal conclusion that is insufficient to meet the

  burden of a well-pleaded complaint. MAO-MSO Recovery II, LLC v. Am. Family

  Mut. Ins. Co., No. 17-CV-175-jdp, 2018 WL 835160, at *5 (W.D. Wis. Feb. 12,

  2018) (holding that plaintiffs only proffered legal conclusions about their

  assignments, which was insufficient to establish standing); MAO-MSO Recovery II,

  LLC v. USAA Cas. Ins. Co., No. 17-20946-CIV-LENARD/O’SULLIVAN, 2018

  WL 295527, at *4 (S.D. Fla. Jan. 3, 2018) (“This Court agrees with the Mercury

  General court and finds that the allegations contained in the First Amended

  Complaint are insufficient to permit the Court to infer the validity of the

  assignments. Therefore, there is no justiciable case or controversy between the

  Parties and the Court lacks subject matter jurisdiction.”); MAO-MSO Recovery II,

  LLC v. Boehringer Ingelheim Pharm., Inc., No. 17-CV-21996-UU, 2017 WL

  6541533 at *1 (S.D. Fla. Dec. 13, 2017) (“Despite the Court’s specific instructions

  in its Order Dismissing the First Amended Complaint . . . Plaintiffs have again failed

  to show that they have standing. The three original plaintiffs did not follow the

  Court’s instructions in its first order of dismissal; they did not allege the identity of

  MAOs whose reimbursement rights they claim to own, the dates of assignments, or

  the essential terms.”), vacated 2018 WL 5811020 (S.D. Fla. Jul. 11, 2018)5; MAO-


     5
         As explained in the order vacating the court’s order in Boehringer Ingelheim
  Pharm., Inc., after the Eleventh Circuit ordered the parties to mediate, the parties’
  settlement was “conditioned on vacatur of the Court’s order dismissing this case for
                                             15
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 22 of 44 PageID: 215



  MSO Recovery II, LLC v. Farmers Ins. Exch., Nos. 17-cv-02522-CAS(PLAx), 17-

  cv-02559-CAS(PLAx) 2017 WL 5634097, at *6 (C.D. Cal. Nov. 20, 2017) (“The

  fundamental flaw with plaintiffs’ pleadings is that there are no factual allegations

  tracing any individual assignor MAO’s injury to any single defendant. The

  representative facts regarding four individuals . . . do not identify which MAOs are

  involved, and include only blanket allegations against all defendants.”); MAO-MSO

  Recovery II, LLC v. Mercury Gen., Nos. CV 17-02525 (AJWx), CV 17-2557-AB

  (FFMX), 2017 WL 5086293, at *4 (C.D. Cal. Nov. 2, 2017) (explaining that a court

  is “not obliged to accept as true [p]laintiffs’ legal conclusion that the assignments

  exist and are valid”).

        As these cases make clear, simply stating in a conclusory manner that a valid

  assignment exists is insufficient at the pleadings stage, particularly where, as here,

  there are issues with a multi-step reassignment of claims. “Rather, ‘[p]laintiffs must

  allege facts sufficient to support these contentions, such as the identity of the

  [assignors] whose reimbursement rights they claim to own, the dates of the

  assignments, and the essential terms.’” Mercury Gen., 2017 WL 5086293, at *4

  (citing In re Brooms, 447 B.R. 258, 265 (9th Cir. 2011) (“In an action involving an



  lack of standing, and the order denying reconsideration.” 2018 WL 5811020, at *1
  (S.D. Fla. Jul. 11, 2018). However, nothing in the subsequent order to vacate
  undermines the rationale in the court’s original order dismissing the case for lack of
  standing.

                                           16
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 23 of 44 PageID: 216



  assignment, a court must ensure that the plaintiff-assignee is the real party in interest

  with regard to the particular claim involved by determining: (1) what has been

  assigned; and (2) whether a valid assignment has been made.”).

        Here, in an attempted effort to avoid the fate of their other cases, MSP

  Plaintiffs have provided some details for one disclosed assignor for each of the

  named plaintiffs. As such, each named plaintiff has Article III standing, if at all,

  based on the sufficiency of MSP Plaintiffs’ pleadings about these assignments.

        All three of MSP Plaintiffs’ assignments follow the same basic framework.

  The original assignors assigned recovery rights to an organization named MSP

  Recovery. Compl., App. MSP Recovery subsequently reassigned these rights to the

  named plaintiffs. Id. Each named plaintiff purports to trace their assignment rights

  back to one of the original assignors. The following graphic illustrates which

  assignment belongs to which named plaintiff:




                                             17
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 24 of 44 PageID: 217



        Two of these named plaintiffs, MSPA Claims 1, LLC (“MSPA Claims 1”)

  and MSP Recovery Claims Series, LLC (“MSP Recovery Claims”), have been the

  subject of litigation regarding the validity of their purported assignments. As

  discussed more fully below, the terms of their agreements required MSP Recovery

  to notify the original assignor and obtain permission before MSP Recovery could

  make a valid subsequent reassignment of the claims (here to the relevant named

  plaintiff). But for each named plaintiff, MSP Plaintiffs failed to plead whether these

  prerequisites have been fulfilled.     Further, MSP Plaintiffs pleaded a similar

  assignment for the third named plaintiff, MAO-MSO Recovery II, LLC, but again

  failed to plead facts sufficient to show that there was a valid assignment between

  MSP Recovery and MAO-MSO Recovery II, LLC.

               1.    MSPA Claims 1, LLC

        This same assignment from Interamerican Medical Center Group, LLC

  (“IMC”) to MSPA Claims 1 was at issue in another litigation in the United States

  District Court for the Southern District of Florida. MSPA Claims 1, LLC v. Liberty

  Mut. Fire Ins. Co., 322 F. Supp. 3d 1273 (S.D. Fla. 2018), appeal filed, No. 18-

  13312 (11th Cir. Aug. 6, 2018). In that case, MSPA Claims 1 purported to have

  standing based on injuries suffered by IMC, but defendants moved to dismiss,

  arguing that MSPA Claims 1 had an invalid assignment because the second




                                           18
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 25 of 44 PageID: 218



  assignment required approval from IMC, which was not pleaded. Id. at 1279. The

  court dismissed MSPA Claims 1’s claims for lack of standing, stating:

                Because the third amended complaint fails to allege that “IMC,”
                assuming that entity is the same as the alleged Assignor, IMCG,
                ever approved an assignment to MSPA Claims, the original
                Plaintiff in this case, MSPA Claims “does not have standing to
                bring this action because it does not hold a valid assignment.”

  Id. at 1282 (quoting MSPA Claims 1, LLC v. United Auto. Ins. Co., 204 F. Supp. 3d

  1342, 1345 (S.D. Fla. 2016) (dismissing plaintiff’s claim for lack of a valid

  assignment and citing four cases with the same named plaintiff with similar

  holdings)).

        MSP Plaintiffs make the same fatal flaw here by failing to allege that IMC

  approved the subsequent reassignment from MSP Recovery, LLC to MSPA Claims

  1. The double assignment from IMC to MSPA Claims 1, which is publically

  available via the docket in the Southern District of Florida (Case No. 17-22539-CIV-

  WILLIAMS, ECF No. 49-14), is attached as Exhibit A. As the court highlighted in

  Liberty Mutual Fire, “the recovery agreement states that ‘MSP Recovery may assign

  this Agreement in whole or in part, but the assignee must be approved by the Client

  [IMC] in writing.’” Id. (quoting Exhibit A at 13). In the instant Complaint, MSP

  Plaintiffs again have failed to allege any facts that would show that IMC gave the

  requisite written approval for the reassignment from MSP Recovery to MSPA

  Claims 1. Such a flaw is surprising given that the Southern District of Florida ruled


                                           19
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 26 of 44 PageID: 219



  that MSPA Claims 1 did not have standing on August 1, 2018—a mere six weeks

  before MSP Plaintiffs filed this Complaint with the same deficiency. As was the

  case in Liberty Mutual Fire, MSP Plaintiffs’ failure to allege a valid assignment for

  MSPA Claims 1 deprives this named plaintiff of Article III standing.

               2.     MSP Recovery Claims Series, LLC

         The assignment from SummaCare, Inc. (“SummaCare”) to MSP Recovery

  Claims was at issue in litigation in the United States District Court for the Central

  District of California. MAO-MSO Recovery II, LLC v. Mercury Gen., Nos. 17-

  02525-AB (AJWx), 17-02557-AB (AJWx), 2018 WL 3357493 (C.D. Cal. May 23,

  2018). There, plaintiffs asserted that MSP Recovery Claim had standing based on

  the assignment from SummaCare. Id. at *6. Defendants moved to dismiss, arguing

  that the assignment was invalid because MSP Recovery did not obtain approval to

  assign the rights to MSP Recovery Claims, as required by the original assignment.

  Id.   Without evaluating the sufficiency of the pleadings, the court summarily

  concluded that “[t]he language of the assignment purports to allow internal

  assignments without approval.” Id.

         In so doing, the court overlooked a key feature of the assignment that is critical

  to the validity of the assignment here. Section 7.10 of the purported assignment

  between SummaCare and MSP Recovery Claims, which is publically available via




                                             20
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 27 of 44 PageID: 220



  the docket in the Central District of Illinois (Case No. 1:2017-cv-01537, ECF No.

  63-9) and attached as Exhibit B, states:

               This Agreement may not be assigned without the prior written
               consent of the other party, which consent shall not be
               unreasonably withheld. Notwithstanding the foregoing, either
               party may assign this Agreement, in whole or in part, to any
               corporate successor or any corporation that is its sole corporate
               member, without the consent of the other party.

  Exhibit B at 6. While the court in Mercury General was correct that MSP Recovery

  could make an “internal assignment without approval,” 2018 WL 3357493, at *6,

  MSP Plaintiffs’ Complaint fails to allege any facts about the relationship between

  MSP Recovery, LLC and MSP Recovery Claims Series, LLC. Based on the

  allegations in the Complaint, it is entirely unknown whether the exception to the

  consent requirement has been met for the assignment from MSP Recovery to MSP

  Recovery Claims.      Again, MSP Plaintiffs have failed to provide sufficient

  information to permit MSP Recovery Claims to assert Article III standing on behalf

  of SummaCare.

               3.    MAO-MSO Recovery II LLC

        Defendants are not currently aware of any prior litigation concerning the

  assignments between the third named plaintiff, MAO-MSO Recovery II LLC

  (“MAO-MSO”) and the original assignor, Preferred Medical Plan, Inc. (“Preferred

  Medical”). As with the other assignments, the original assignor, Preferred Medical,

  transferred its rights to MSP Recovery, which subsequently reassigned the rights to

                                             21
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 28 of 44 PageID: 221



  MAO-MSO. Defendants do not have access to these underlying assignments, and

  MSP Plaintiffs have not disclosed any details other than the brief references made

  in their appendix. As with the other assignments, however, MSP Plaintiffs have

  alleged no facts that would demonstrate that the subsequent reassignment between

  MSP Recovery and MAO-MSO was valid under the terms of the initial assignment

  between Preferred Medical and MSP Recovery. MSP Plaintiffs’ claims based upon

  the purported MAO-MSO assignment should therefore also be dismissed for lack of

  standing.

  II.   MSP PLAINTIFFS’ CLASS CLAIMS SHOULD BE DISMISSED WITH
        PREJUDICE AS TIME-BARRED UNDER THE APPLICABLE
        STATUTES OF LIMITATIONS.
        MSP Plaintiffs assert that any harm suffered by the putative class derived from

  allegedly unlawful conduct that delayed Ranbaxy’s launch of generic Lipitor until

  November 2011. Compl. ¶ 367. MSP Plaintiffs’ claims accrued, if at all, starting

  when the allegedly unlawful activity began, and any purported continuing violation

  ended when Ranbaxy launched generic Lipitor in November 2011. Yet MSP

  Plaintiffs bring this proposed class action nearly seven years after Ranbaxy launched

  generic Lipitor, and seven years after the first class complaints were filed in this

  multidistrict litigation. MSP Plaintiffs’ substantial delay bars them from filing a new

  class action because the applicable statutes of limitations have long run. As the

  United States Supreme Court recently explained in China Agritech, Inc. v. Resh, so-


                                            22
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 29 of 44 PageID: 222



  called American Pipe tolling does not apply to a situation, as is the case here, where

  plaintiffs file a new class action complaint that is otherwise time barred. 138 S. Ct.

  1800, 1806 (2018) (“American Pipe does not permit a plaintiff who waits out the

  statute of limitations to piggyback on an earlier, timely filed class action. The

  ‘efficiency and economy of litigation’ that support tolling of individual claims,

  American Pipe, 414 U.S.[] at 553, do not support maintenance of untimely

  successive class actions; any additional class filings should be made early on, soon

  after the commencement of the first action seeking class certification.”) This Court

  should therefore dismiss MSP Plaintiffs’ class action claims with prejudice because

  they are barred from recovery by the statutes of limitations.

        This Court already ruled on certain statute of limitations issues in the Effexor

  XR litigation. Effexor 12(c) Order, at 452–53. Even under the continuing violation

  doctrine adopted there by this Court, the purported violation ends when the generic

  drug enters the marketplace. See id. at 452 (“Specifically, from June 2008 through

  July 2010, Defendants blocked generic extended release venlafaxine from entering

  the market, which forced consumers to pay a premium for the brand-named drug;

  thereby, constituting a continuing violation through July 2010.”); see also Kaiser

  Found. v. Abbott Labs., No. CV 02-2443-JFW (FMOx), 2009 WL 3877513, at *6

  n.5 (C.D. Cal. Oct. 8, 2009). Therefore, any purported continuing violation ceased




                                           23
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 30 of 44 PageID: 223



  when Ranbaxy launched generic Lipitor in November 2011, and the relevant statutes

  of limitations began to run at that time.

        As recently explained by the Supreme Court in Resh, statutes of limitations

  are not tolled by American Pipe for the commencement of a second, successive class

  action.   American Pipe and its progeny stand for the proposition that the

  commencement of an original class action tolls the running of the statutes of

  limitations for individual absent class members who may move to intervene in the

  original suit or file their own individual actions. Am. Pipe & Constr. Co. v. Utah,

  414 U.S. 538, 544, 552–53 (1974); Crown, Cork & Seal Co., Inc. v. Parker, 462

  U.S. 345, 350 (1983). But the Supreme Court has made clear that American Pipe

  does not toll the statutes of limitations for plaintiffs who wish to bring a subsequent

  class action.

        “American Pipe does not permit a plaintiff who waits out the statute of

  limitations to piggyback on an earlier, timely filed class action.” Resh, 138 S. Ct. at

  1811. “A would-be class representative who commences suit after expiration of the

  limitation period . . . can hardly qualify as diligent in asserting claims and pursuing

  relief. Her interest in representing the class as lead plaintiff, therefore, would not be

  preserved by the prior plaintiff’s timely filed class suit.” Id. at 1808. As Resh makes

  clear, American Pipe does not apply to new class action claims.




                                              24
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 31 of 44 PageID: 224



         Here, the statutes of limitations began to run, even under the continuing

  violation doctrine, when Ranbaxy launched generic Lipitor on November 30, 2011.

  MSP Plaintiffs delayed nearly seven years, until September 13, 2018, to file their

  complaint. As shown in Attachment 1, all statutes of limitations for MSP Plaintiffs’

  claims, except for a single deceptive trade practices claim under Rhode Island law6,

  have run. See infra Attachment 1 (citing the applicable statutes of limitations for

  each of MSP Plaintiffs’ claims). MSP Plaintiffs therefore are time-barred from

  bringing their claims, and this Court should dismiss their class claims with prejudice.




     6
         The statute of limitations for Rhode Island’s Unfair Trade Practices and
  Consumer Protection Act is ten years. 9 R. I. Gen. Laws § 9-1-13(a). Nevertheless,
  MSP Plaintiffs still cannot bring a claim under this act for at least two reasons. First,
  as explained in Section I, supra, MSP Plaintiffs have failed to allege that their
  disclosed assignors made any purchases of Lipitor in Rhode Island. Second, as
  referenced in Section III, infra, MSP Plaintiffs have failed to allege that they are
  “consumers” within the meaning of the Act. See 9 R.I. Gen. Laws § 6-13.1-5.2(a)
  (limiting claims to “[a]ny person who purchases or leases goods or services primarily
  for personal, family, or household purposes”). Indeed, it would be strange for the
  purported assignors—which, according to MSP Plaintiffs, are healthcare benefit
  managers—to bring a claim under an act that protects “natural persons.” ERI Max
  Entm’t, Inc. v. Streisand, 690 A.2d 1351, 1354 (R.I. 1997). Surely, MSP Plaintiffs
  do not fall within the “unusual circumstances under which a business entity may be
  able to allege that its purchases were primarily for personal, family or household
  purposes.” In re TFT-LCD (Flat Panel) Antitrust Litig., 586 F. Supp. 2d 1109, 1130
  (N.D. Cal. 2008). In any event, MSP Plaintiffs have failed to make such allegations,
  and their claim under Rhode Island law should be dismissed on this basis as well.

                                             25
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 32 of 44 PageID: 225




  III.   MSP PLAINTIFFS’ COMPLAINT IS DEFICIENT FOR THE SAME
         REASONS ADDRESSED IN THIS COURT’S DECISION ON
         DEFENDANTS’ 12(C) MOTION.

         This Court already ruled that EPPs’ Second Amended Complaint was

  deficient with respect to several of their asserted claims, and granted in part

  Defendants’ Motion for Judgment on the Pleadings under Rule 12(c) as to those

  claims. Lipitor 12(c) Order (ECF No. 813). MSP Plaintiffs’ Complaint is, in

  relevant part, identical to the EPPs’ Second Amended Complaint and is accordingly

  deficient for the same reasons. MSP Plaintiffs’ claims should be dismissed on the

  same grounds.

         On April 16, 2018, Defendants moved for a judgment on the pleadings

  pursuant to Federal Rule of Civil Procedure 12(c) against the EPPs’ Second

  Amended Complaint. Mem. in Supp. of Defs.’ Mot. for J. on the Pleadings (ECF

  No. 755-1) (“Mem. J. on Pleadings”). On August 21, 2018, this Court issued a

  Memorandum and Order granting in part Defendants’ motion and dismissing certain

  deficient claims. Lipitor 12(c) Order (ECF No. 813). Even though this Court’s

  decision to dismiss a number of EPPs’ claims became publicly available on that date,

  MSP Plaintiffs filed a virtually identical complaint containing the dismissed

  deficient claims three weeks after the Court’s ruling, on September 13, 2018.

         In ruling on Defendants’ Rule 12(c) motion, this Court underwent a thorough

  analysis of each of Defendants’ arguments concerning EPPs’ complaint, ultimately


                                          26
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 33 of 44 PageID: 226



  dismissing seventeen of the deficient claims, which now appear intact in MSP

  Plaintiffs’ Complaint. Because this Court already ruled on the merits of these issues,

  the law of the case doctrine mandates that the decision governs the same issues now

  presented in MSP Plaintiffs’ Complaint. See Fritzky v. Aetna Health, Inc., No. 08-

  5673 (WJM), 2010 WL 1186226, at *4 (D.N.J. Mar. 24, 2010) (“Once a court

  decides upon a rule of law, that decision should continue to govern the same issues

  in subsequent stages in the same case.”) (quoting In re Continental Airlines, Inc.,

  279 F.3d 226, 232 (3d Cir. 2002) (internal quotations omitted)).

         In order to avoid unnecessary duplication, Defendants respectfully

  incorporate by reference the arguments raised in their motions on the pleadings,7

  including but not limited to, the arguments that: (1) Plaintiffs failed to plead

  compliance with the advance notice requirements under Arizona, Hawaii, Nevada,

  and Utah antitrust law, and Massachusetts and West Virginia consumer protection

  law;   (2) Plaintiffs’ claims under the consumer protection laws of Montana,

  Tennessee, and Utah are limited to individual claims, and as such, Plaintiffs’ class

  action claims as to those states are barred; (3) Illinois Brick requires the dismissal

  with prejudice of claims under Illinois and Rhode Island antitrust laws;          (4)

  Plaintiffs’ claims under Kansas, New York, and Tennessee antitrust laws do not


  7
   In so doing, Defendants wish to and hereby state they intend to preserve for appeal
  all arguments previously raised in their Rule 12(c) motions but rejected by the Court.

                                           27
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 34 of 44 PageID: 227



  apply to unilateral conduct by Pfizer; (5) Plaintiffs’ claims under Illinois and Maine

  consumer protections laws should be dismissed with prejudice because those laws

  do not cover the conduct alleged in Plaintiffs’ complaint; and (6) Plaintiffs failed to

  allege that purchases in Rhode Island were primarily for personal, family, or

  household use, as required by that state’s consumer protection laws. Mem. J. on

  Pleadings (ECF No. 755-1), Reply Br. in Supp. of Defs.’ Mot. for J. on the Pleadings

  (ECF No. 791). Defendants offer grounds for dismissal of MSP Plaintiffs’ claims

  that are identical to those the Court relied on in dismissing several of the EPPs’

  claims. To ensure uniformity in this case, the Court should dismiss MSP Plaintiffs’

  deficient copycat claims on those same grounds.

                                     CONCLUSION

        A triad of pleading problems bar MSP Plaintiffs’ claims and mandate

  dismissal here: (1) failure to establish Article III standing due to unalleged injury,

  (2) failure to establish Article III standing due to insufficiently alleged assignments,

  and (3) failure to file a class claim within the applicable statutes of limitations and

  without the benefit of tolling. In addition, MSP Plaintiffs’ Complaint is deficient for

  the same reasons expressed by this Court in its Memorandum and Order on

  Defendants’ 12(c) motion. For the foregoing reasons, this Court should dismiss

  MSP Plaintiffs’ claims with prejudice.




                                            28
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 35 of 44 PageID: 228



  Dated: January 9, 2019

                                     Respectfully submitted,

                                     SAIBER LLC

                                     /s/ Arnold B. Calmann
                                     Arnold B. Calmann
                                     Jeffrey Soos
                                     Katherine A. Escanlar
                                     One Gateway Center
                                     10th Floor, Suite 1000
                                     Newark, New Jersey 07102-5311
                                     abc@saiber.com
                                     js@saiber.com
                                     kae@saiber.com
                                     Telephone: (973) 622-3333
                                     Fax: (973) 286-2465

                                     Jay P. Lefkowitz, P.C.
                                     KIRKLAND & ELLIS LLP
                                     601 Lexington Avenue
                                     New York, NY 10022
                                     (212) 446-4800
                                     jlefkowitz@kirkland.com

                                     Karen N. Walker, P.C.
                                     Jonathan D. Janow
                                     655 Fifteenth Street, N.W.
                                     Washington, D.C. 20005
                                     (202) 879-5000
                                     kwalker@kirkland.com
                                     jonathan.janow@kirkland.com

                                     Counsel for Ranbaxy Laboratories
                                     Ltd., Ranbaxy, Inc., and Ranbaxy
                                     Pharmaceuticals, Inc.
                                     WALSH PIZZI O’REILLY
                                     FALANGA LLP


                                       29
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 36 of 44 PageID: 229



                                     /s/ Liza M. Walsh
                                     Liza M. Walsh
                                     Eleonore Ofosu-Antwi One
                                     Riverfront Plaza
                                     1037 Raymond Blvd, Suite 600
                                     Newark, NJ 07102
                                     Telephone: (973) 757-1100
                                     Facsimile: (973) 757-1090

                                     Dimitrios T. Drivas
                                     Robert A. Milne
                                     Raj Gandesha
                                     Bryan Gant
                                     Sheryn George
                                     WHITE & CASE LLP
                                     1221 Avenue of the Americas
                                     New York, NY 10020
                                     Telephone: (212) 819-8200
                                     Facsimile: (212) 354-8113

                                     John F. Baughman
                                     Yahonnes Cleary
                                     Farrah R. Berse
                                     PAUL, WEISS, RIFKIND,
                                     WHARTON & GARRISON LLP
                                     1285 Avenue of the Americas
                                     New York, NY 10019
                                     Telephone: (212) 373-3000
                                     Facsimile: (212) 757-3990

                                     Attorneys for Defendants
                                     Pfizer Inc., Pfizer Manufacturing Limited,
                                     Pfizer Ireland Pharmaceuticals, Warner-
                                     Lambert Co., and Warner- Lambert Co.
                                     LLC




                                       30
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 37 of 44 PageID: 230




                               ATTACHMENT 1


                Statutes of Limitations for MSP Plaintiffs’ Claims

                            First Claim for Relief
                        Monopolization Under State Law
                           Asserted Against Pfizer

                                            Statute of
                                            Limitations
    State         Statute                   Period      Citation
                  Ariz. Rev. Stat. Ann. §               Ariz. Rev. Stat. Ann. §
    Arizona       44-1403                   Four Years 44-1410
                  Cal. Bus. & Prof. Code §              Cal. Bus. & Prof.
    California    17200                     Four Years Code § 16750.1
    District of                                         D.C. Code § 28-
    Columbia      D.C. Code § 28-4503       Four Years 4511(b)
    Florida       Fla. Stat. § 501.201      Four Years Fla. Stat. § 542.26(1)
                                                        Haw. Rev. Stat. § 480-
    Hawaii        Haw. Rev. Stat. § 480-1 Four Years 24
                                                        740 Ill. Comp. Stat.
    Illinois      740 Ill. Comp. Stat. 10/1 Four Years 10/7(2), (4)
    Iowa          Iowa Code § 553.5         Four Years Iowa Code § 553.13
                                                        Kansas Stat. Ann. §§
                  Kan. Stat. Ann. § 50-                 50-101 to 50-1,105,
    Kansas        161(b)                    Three Years 60-512(2)
    Maine         Me. Stat. 10, § 1102      Six Years   Me. Stat. 14, § 752
                  Md. Code Ann. Com.                    Md. Code Ann. Com.
    Maryland      Law § 11-204(a)           Four Years Law § 11-209(d)(1)
                  Mass Gen. Laws ch.                    Mass. Gen. Laws ch.
    Massachusetts 93A                       Four Years 93, § 13
                  Mich. Comp. Laws §                    Mich. Comp. Laws §§
    Michigan      445.773                   Four Years 445.781(1)
                  Minn. Stat. § 325D.49
    Minnesota     and 8.31                  Four Years Minn. Stat. § 325D.64
                  Miss. Code Ann. § 75-                 Miss. Code Ann. § 15-
    Mississippi   21-3                      Three Years 1-49


                                       31
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 38 of 44 PageID: 231




                                            Statute of
                                            Limitations
    State          Statute                  Period      Citation
                   Mont. Code Ann. § 30-                Mont. Code Ann. §
    Montana        14-103                   Two Years 27-2-211
                                                        Neb. Rev. Stat. § 59-
    Nebraska       Neb. Rev. Stat. § 59-802 Four Years 1612
                   Nev. Rev. Stat. §                    Nev. Rev. Stat. §
    Nevada         598A.060                 Four Years 598A.220(2)
    New            N.H. Rev. Stat. Ann. §               N.H. Rev. Stat. Ann. §
    Hampshire      356:11                   Four Years 356:12
                                                        N.M. Stat. Ann. § 57-
    New Mexico     N.M. Stat. Ann. § 57-1-2 Four Years 1-12(A)
                   N.Y. Gen. Bus. Law §                 N.Y. Gen. Bus. Law §
    New York       340                      Four Years 340(5)
    North                                               N.C. Gen. Stat. § 75-
    Carolina       N.C. Gen. Stat. § 75-2.1 Four Years 16.2
                   N.D. Cent. Code § 51-                N.D. Cent. Code § 51-
    North Dakota   08.1-03                  Four Years 08.1-10
                                                        Or. Rev. Stat. §
    Oregon         Or. Rev. Stat. § 646.730 Four Years 646.800
                   6 R.I. Gen. Laws § 6-36-             6 R.I. Gen. Laws § 6-
    Rhode Island   5                        Four Years 36-23
                   S.D. Codified Laws §                 S.D. Codified Laws §
    South Dakota   37-1-3.2                 Four Years 37-1-14.1
                                                        Tenn. Code Ann. §
                                                        28-3-105; State ex rel.
                                                        Leech v. Levi Strauss
                                                        & Co., 1980 WL
                                                        4696, at *3 (Tenn. Ch.
                                                        Sept. 25, 1980)
                                                        (holding that private
                                                        antitrust action for
                                                        injury sounds in tort
                                                        and is subject to a
                   Tenn. Code Ann. § 47-                three-year statute of
    Tennessee      25-101                   Three Years limitations)
                   Utah Code Ann. § 76-                 Utah Code Ann. § 76-
    Utah           10-911                   Four Years 10-3117

                                       32
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 39 of 44 PageID: 232




                                              Statute of
                                              Limitations
    State          Statute                    Period       Citation
                                                           W. Va. Code § 47-18-
    West Virginia W. Va. Code § 47-18-4       Four Years 11
                                              Six Years    Wis. Stat. §133.18(2);
                                              (recovery of Open Pantry Food
                                              damages) or Marts of Se. Wis., Inc.,
                                              Two Years v. Falcone, 286
                                              (treble      N.W.2d 149, 152
    Wisconsin      Wis. Stat. § 133.03        damages)     (Wis. Ct. App. 1979)


                            Second Claim for Relief
                   Conspiracy to Monopolize Under State Law
                        Asserted Against All Defendants

                                             Statute of
                                             Limitations
    State          Statute                   Period      Citation
                   Ariz. Rev. Stat. Ann. §               Ariz. Rev. Stat. Ann. §
    Arizona        44-1402                   Four Years 44-1410
                   Cal. Bus. & Prof. Code                Cal. Bus. & Prof.
    California     §§ 16700, 17200           Four Years Code § 16750.1
    District of                                          D.C. Code § 28-
    Columbia       D.C. Code § 28-4503       Four Years 4511(b)
    Florida        Fla. Stat. § 501.201      Four Years Fla. Stat. § 542.26(1)
                                                         Haw. Rev. Stat. § 480-
    Hawaii         Haw. Rev. Stat. § 480-1 Four Years 24
                                                         740 Ill. Comp. Stat.
    Illinois       740 Ill. Comp. Stat. 10/1 Four Years 10/7(2), (4)
    Iowa           Iowa Code § 553.5         Four Years Iowa Code § 553.13
                                                         Kansas Stat. Ann. §§
                   Kan. Stat. Ann. § 50-                 50-101 to 50-1,105,
    Kansas         101                       Three Years 60-512(2)
    Maine          Me. Stat. 10, § 1102      Six Years   Me. Stat. 14, § 752
                   Md. Code Ann. Com.                    Md. Code Ann. Com.
    Maryland       Law § 11-204(a)           Four Years Law § 11-209(d)(1)


                                         33
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 40 of 44 PageID: 233




                                            Statute of
                                            Limitations
    State         Statute                   Period      Citation
                  Mass Gen. Laws ch.                    Mass. Gen. Laws ch.
    Massachusetts 93A                       Four Years 93, § 13
                  Mich. Comp. Laws §                    Mich. Comp. Laws §§
    Michigan      445.772                   Four Years 445.781(1)
                  Minn. Stat. § 325D.49
    Minnesota     and 8.31                  Four Years  Minn. Stat. § 325D.64
                  Miss. Code Ann. § 75-                 Miss. Code Ann. § 15-
    Mississippi   21-3                      Three Years 1-49
                  Mont. Code Ann. § 30-                 Mont. Code Ann. §
    Montana       14-103                    Two Years 27-2-211
                                                        Neb. Rev. Stat. § 59-
    Nebraska       Neb. Rev. Stat. § 59-802 Four Years 1612
                   Nev. Rev. Stat. §                    Nev. Rev. Stat. §
    Nevada         598A.060                 Four Years 598A.220(2)
    New            N.H. Rev. Stat. Ann. §               N.H. Rev. Stat. Ann. §
    Hampshire      356:11                   Four Years 356:12
                   N.M. Stat. Ann. § 57-1-              N.M. Stat. Ann. § 57-
    New Mexico     2                        Four Years 1-12(A)
                   N.Y. Gen. Bus. Law §                 N.Y. Gen. Bus. Law §
    New York       340                      Four Years 340(5)
    North                                               N.C. Gen. Stat. § 75-
    Carolina       N.C. Gen. Stat. § 75-2.1 Four Years 16.2
                   N.D. Cent. Code § 51-                N.D. Cent. Code § 51-
    North Dakota   08.1-02                  Four Years 08.1-10
                                                        Or. Rev. Stat. §
    Oregon         Or. Rev. Stat. § 646.730 Four Years 646.800
                   6 R.I. Gen. Laws § 6-36-             6 R.I. Gen. Laws § 6-
    Rhode Island   5                        Four Years 36-23
                   S.D. Codified Laws §                 S.D. Codified Laws §
    South Dakota   37-1-3.2                 Four Years 37-1-14.1
                                                        Tenn. Code Ann. §
                                                        28-3-105; State ex rel.
                                                        Leech v. Levi Strauss
                                                        & Co., 1980 WL
                   Tenn. Code Ann. § 47-                4696, at *3 (Tenn. Ch.
    Tennessee      25-101                   Three Years Sept. 25, 1980)

                                       34
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 41 of 44 PageID: 234




                                                 Statute of
                                                 Limitations
    State            Statute                     Period       Citation
                                                              (holding that private
                                                              antitrust action for
                                                              injury sounds in tort
                                                              and is subject to a
                                                              three-year statute of
                                                              limitations)
                     Utah Code Ann. § 76-                     Utah Code Ann. § 76-
    Utah             10-911                      Four Years 10-3117
                                                              W. Va. Code § 47-18-
    West Virginia W. Va. Code § 47-18-4          Four Years 11
                                                 Six Years    Wis. Stat. §133.18(2);
                                                 (recovery of Open Pantry Food
                                                 damages) or Marts of Se. Wis., Inc.,
                                                 Two Years v. Falcone, 286
                                                 (treble      N.W.2d 149, 152
    Wisconsin        Wis. Stat. § 133.03         damages)     (Wis. Ct. App. 1979)


                               Third Claim for Relief
                  Combination and Conspiracy in Restraint of Trade
                         Asserted Against All Defendants

                                               Statute of
                                               Limitations
    State            Statute                   Period      Citation
                     Ariz. Rev. Stat. Ann. §               Ariz. Rev. Stat. Ann. §
    Arizona          44-1402                   Four Years 44-1410
                     Cal. Bus. & Prof. Code                Cal. Bus. & Prof.
    California       §§ 16700, 17200           Four Years Code § 16750.1
    District of                                            D.C. Code § 28-
    Columbia         D.C. Code § 28-4502       Four Years 4511(b)
    Florida          Fla. Stat. § 501.201      Four Years Fla. Stat. § 542.26(1)
                                                           Haw. Rev. Stat. § 480-
    Hawaii           Haw. Rev. Stat. § 480-1 Four Years 24
                                                           740 Ill. Comp. Stat.
    Illinois         740 Ill. Comp. Stat. 10/1 Four Years 10/7(2), (4)

                                            35
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 42 of 44 PageID: 235




                                            Statute of
                                            Limitations
    State          Statute                  Period      Citation
    Iowa           Iowa Code § 553.4        Four Years Iowa Code § 553.13
                                                        Kansas Stat. Ann. §§
                  Kan. Stat. Ann. § 50-                 50-101 to 50-1,105,
    Kansas        101                       Three Years 60-512(2)
    Maine         Me. Stat. 10, § 1101      Six Years   Me. Stat. 14, § 752
                  Md. Code Ann. Com.                    Md. Code Ann. Com.
    Maryland      Law § 11-204(a)           Four Years Law § 11-209(d)(1)
                  Mass Gen. Laws ch.                    Mass. Gen. Laws ch.
    Massachusetts 93A                       Four Years 93, § 13
                  Mich. Comp. Laws §                    Mich. Comp. Laws §§
    Michigan      445.772                   Four Years 445.781(1)
                  Minn. Stat. § 325D.49
    Minnesota     and 8.31                  Four Years  Minn. Stat. § 325D.64
                  Miss. Code Ann. § 75-                 Miss. Code Ann. § 15-
    Mississippi   21-3                      Three Years 1-49
                  Mont. Code Ann. § 30-                 Mont. Code Ann. §
    Montana       14-103                    Two Years 27-2-211
                                                        Neb. Rev. Stat. § 59-
    Nebraska       Neb. Rev. Stat. § 59-801 Four Years 1612
                   Nev. Rev. Stat. §                    Nev. Rev. Stat. §
    Nevada         598A.060                 Four Years 598A.220(2)
    New            N.H. Rev. Stat. Ann. §               N.H. Rev. Stat. Ann. §
    Hampshire      356:1                    Four Years 356:12
                   N.M. Stat. Ann. § 57-1-              N.M. Stat. Ann. § 57-
    New Mexico     1                        Four Years 1-12(A)
                   N.Y. Gen. Bus. Law §                 N.Y. Gen. Bus. Law §
    New York       340                      Four Years 340(5)
    North                                               N.C. Gen. Stat. § 75-
    Carolina       N.C. Gen. Stat. § 75-1   Four Years 16.2
                   N.D. Cent. Code § 51-                N.D. Cent. Code § 51-
    North Dakota   08.1-02                  Four Years 08.1-10
                                                        Or. Rev. Stat. §
    Oregon         Or. Rev. Stat. § 646.725 Four Years 646.800
                   6 R.I. Gen. Laws § 6-36-             6 R.I. Gen. Laws § 6-
    Rhode Island   5                        Four Years 36-23


                                       36
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 43 of 44 PageID: 236




                                               Statute of
                                               Limitations
    State          Statute                     Period       Citation
                   S.D. Codified Laws §                     S.D. Codified Laws §
    South Dakota   37-1-3.1                    Four Years 37-1-14.1
                                                            Tenn. Code Ann. §
                                                            28-3-105; State ex rel.
                                                            Leech v. Levi Strauss
                                                            & Co., 1980 WL
                                                            4696, at *3 (Tenn. Ch.
                                                            Sept. 25, 1980)
                                                            (holding that private
                                                            antitrust action for
                                                            injury sounds in tort
                                                            and is subject to a
                   Tenn. Code Ann. § 47-                    three-year statute of
    Tennessee      25-101                      Three Years limitations)
                   Utah Code Ann. § 76-                     Utah Code Ann. § 76-
    Utah           10-3103                     Four Years 10-3117
                                                            W. Va. Code § 47-18-
    West Virginia W. Va. Code § 47-18-3        Four Years 11
                                               Six Years    Wis. Stat. §133.18(2);
                                               (recovery of Open Pantry Food
                                               damages) or Marts of Se. Wis., Inc.,
                                               Two Years v. Falcone, 286
                                               (treble      N.W.2d 149, 152
    Wisconsin      Wis. Stat. § 133.03         damages)     (Wis. Ct. App. 1979)


                             Fourth Claim for Relief
                       Unfair or Deceptive Trade Practices
                        Asserted Against All Defendants

                                               Statute of
                                               Limitations
    State          Statute                     Period      Citation
                   Cal. Bus. & Prof. Code                  Cal. Bus. & Prof.
    California     § 17200                     Four Years Code § 17208


                                          37
Case 3:18-cv-14414-PGS-DEA Document 16-1 Filed 01/09/19 Page 44 of 44 PageID: 237




                                               Statute of
                                               Limitations
    State          Statute                     Period      Citation
                                                           Fla. Stat. §§ 501.211
    Florida        Fla. Stat. § 501.201        Four Years and 95.11(3)(f)
                                                           Haw. Rev. Stat. § 480-
    Hawaii        Haw. Rev. Stat. § 480        Four Years 24
                  815 Ill. Comp. Stat.
    Illinois      505/1                        Three Years 815 ILCS 505/10a(e)
    Maine         Me. Stat. 5, § 207           Six Years   Me. Stat. 14, § 752
                  Mass Gen. Laws ch.                       Mass. Gen. Laws ch.
    Massachusetts 93A                          Four Years 93, § 13
                  Mont. Code Ann. § 30-                    Mont. Code Ann. §
    Montana       14-101                       Two Years 27-2-211
                  Neb. Rev. Stat. § 59-                    Neb. Rev. Stat. § 59-
    Nebraska      1601                         Four Years 1612
                  Nev. Rev. Stat. §                        Nev. Rev. Stat. §
    Nevada        598A.0903                    Four Years 598A.220(2)
    New           N.H. Rev. Stat. Ann. §                   N.H. Rev. Stat. Ann. §
    Hampshire     358-A:1                      Three Years 508:4
                  N.M. Stat. Ann. § 57-                    N.M. Stat. Ann. § 37-
    New Mexico 12-1                            Four Years 1-4
                  N.Y. Gen. Bus. Law §                     N.Y. C.P.L.R. Law §
    New York      349                          Three Years 214
    North                                                  N.C. Gen. Stat. § 75-
    Carolina      N.C. Gen. Stat. § 75-1       Four Years 16.2
                  6 R.I. Gen. Laws § 6-                    9 R.I. Gen. Laws § 9-
    Rhode Island 13.1-1                        Ten Years   1-13(a)
                  Tenn. Code Ann. § 47-                    Tenn. Code Ann. § 47-
    Tennessee     18-101                       Five Years 18-110
                  Utah Code Ann. § 13-                     Utah Code § 78B-2-
    Utah          11-1                         Three Years 305(3)
                  W. Va. Code § 46A-6-                     W. Va. Code § 46A-5-
    West Virginia 101                          Four Years 101




                                          38
